Citation Nr: 1010068	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  05-15 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a schedular rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1953 to May 1973.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2004 rating 
decision of the Oakland, California Department of Veterans 
Affairs (VA) Regional Office (RO), that increased the rating 
for PTSD from 30 to 50 percent, effective August 28, 2003.  
An interim May 2007 rating decision increased the rating 
further to 70 percent, also effective August 28, 2003.  In 
April 2005 the Veteran requested a Travel Board hearing; in 
May 2009 he withdrew the request.  In June 2009 the case was 
remanded for additional development.  


FINDING OF FACT

At no time during the appeal period was the Veteran's PTSD 
manifested by symptoms such as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name; or any other totally disabling symptoms of 
equivalent nature and gravity.


CONCLUSION OF LAW

A schedular rating in excess of 70 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (Code) 9411 
(2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  In a claim for increase, the 
VCAA requirement is generic notice, that is, the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).      

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to its initial 
adjudication.  An April 2004 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  An October 2007 letter also 
informed the Veteran of effective date criteria.  A February 
2009 supplemental statement of the case readjudicated the 
matter (curing any notice timing defect).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  He has received the 
general-type notice described in Vazquez-Flores, and has had 
ample opportunity to respond/supplement the record.  It is 
not alleged that notice was less than adequate.

The Veteran's pertinent treatment records have been secured.  
The RO arranged for psychiatric examinations of the Veteran 
in December 2003, October 2005, and (pursuant to the Board's 
remand) in November 2009.  The November 2009 examiner 
considered the evidence of record and the Veteran's reported 
history, and reflects a thorough psychiatric evaluation, with 
notation of all findings necessary for a proper determination 
in the matter.  It was compliant with the Board's remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(VA must provide an examination that is adequate for rating 
purposes).   The Veteran has not identified any pertinent 
evidence that is outstanding.  VA's duty to assist is met.  

B. Factual Background

On August 2003 VA Mental Health Intake Assessment it was 
noted that the Veteran had no impairment in ability to care 
for himself (i.e. grooming, food preparation, money 
management), and that his hygiene and attire were 
appropriate.  His eye contact was appropriate, speech 
spontaneous, and affect within normal range.  His mood was 
stable.  He had no hallucinations or delusions.  He had no 
suicidal or homicidal ideation, and his thought process was 
goal oriented.  His attention was satisfactory and he was 
oriented as to time.  His memory was unimpaired.  His 
cognition, insight, and judgment were intact.  The diagnosis 
was PTSD; a GAF score of 65-70 was assigned. 

On December 2003 examination (on behalf of VA) the Veteran 
was neatly dressed and groomed.  He was oriented as to time 
and place.  He was tense and hypervigilant.  He had a 
restricted range of affect, hyper arousal, sleep disturbance, 
and an exaggerated startle response.  He had poor insight 
into his PTSD.  The diagnosis was PTSD, acute chronic; a GAF 
score of 50 was assigned.  The examiner noted that the 
Veteran had always functioned on a high level despite his 
PTSD.      

January to June 2004 progress notes reveal that the Veteran 
and his wife attended couples therapy. 

A February 2004 treatment update from H. B., LCSW, notes that 
the Veteran was first seen for PTSD in August 2003.  He had 
symptoms such as rage and anger, flashbacks, intrusive 
thoughts, nightmares, sleep disturbances, emotional numbing, 
survivors guilt, hypervigilance, hypersensitivity, poor 
memory and concentration, avoidance of crowds, social 
isolation, startled response, avoidance of war issues, 
depression, anxiety, irritability, and a tendency to be 
controlling.  The diagnoses were PTSD, combat, chronic, sleep 
disorder secondary to PTSD, and dysthymic disorder.  A GAF 
score of 48 was assigned. 
March 2004 to July 2008 VA outpatient treatment records 
reveal that the Veteran participated in a Vietnam PTSD group.  
He was often in a dysthymic mood. 

An April 2004 VA psychiatry treatment record notes that the 
Veteran was well groomed and casually dressed.  His speech 
was spontaneous with normal rate and volume.  He denied 
suicidal or homicidal ideation.  His mood was "OK" and his 
affect was full.  He was alert and oriented to person, place, 
and situation.  The diagnoses were PTSD and cognitive 
disorder not otherwise specified.  A GAF score of 60 was 
assigned. 

On October 2005 VA examination, it was noted that the 
Veteran's psychiatric symptoms came in seven groupings, the 
first four, the suicidal ideation portion of the sixth, and 
the seventh of which were related to PTSD.  The groupings 
were: (1) Nightmares, (2) flashbacks, (3) avoidance of 
groups, (4) anger, (5) memory problems, (6) going unshaven, 
appearing disheveled, and having suicidal ideation, and (7) 
road rage.  The examiner noted that the Veteran's memory 
problems were due to a cognitive deficit and not a result of 
his military experience.  The Veteran mainly attended 
veteran's organization meetings and therapy as his social 
life.  There was no history of suicide attempts.  Although 
the Veteran reported suicidal ideation since Vietnam, he 
stated he would not act such thoughts out as he wanted to go 
to Heaven and see his grandson.  The examiner noted that the 
Veteran's overall impairment for PTSD was moderate to severe 
in nature.  The Veteran had spontaneous speech that was 
coherent and relevant.  His personal hygiene and grooming 
showed some dishevelment.  He was outspoken and denied any 
kind of depression or sadness.  He had rage events tamed by 
medication.  He did not exhibit psychotic features or 
auditory or visual hallucinations.  He had vivid flashbacks 
and nightmares for years.  He was oriented as to time, 
person, and place but had attention and concentration 
deficits.  His insight and judgment were fair.  He was 
impacted by problems with concentration and short-term 
memory.  He did not show any inappropriate behavior.  His 
ability to maintain personal hygiene showed that he dressed 
and bathed although he occasionally did not bathe for several 
days.  His orientation as to time, person, and place was 
adequate.  He did not show any obsessive or ritualistic 
behavior that interfered with routine activities.  The rate 
and flow of his speech was relevant and logical and he denied 
panic attacks.  He had impaired impulse control with anger 
and rage.  The diagnoses were PTSD and cognitive disorder of 
unknown etiology.  A GAF score of 45-48 was assigned for PTSD 
alone.  In an Addendum to the October 2005 VA examination 
report, the examiner noted that he thoroughly reviewed the 
claims file and that it was supportive of the GAF score of 
between 45 and 50 assigned for PTSD.  The examiner noted that 
the Veteran's impaired personal hygiene and showering were 
mostly due to his cognitive disorder, and also opined that 
the Veteran's memory loss, mood lability, mixing of words, 
lack of self-care, disorientation, and confusion were 
cognitive in nature and unrelated to PTSD. 

A May 2005 VA psychiatry note reveals that the Veteran denied 
suicidal ideation, homicidal ideation, or psychotic symptoms.  
He was alert and oriented, had good eye contact, was in a 
euthymic mood, and had a broad affect.  His speech was 
spontaneous. 

In a July 2006 letter, S. K., M. D. stated that the Veteran 
had been under his care since June 2004 and had complained of 
anxiety symptoms, flashbacks, nightmares, and sleep 
disturbances.  He noted that the Veteran was under distress 
due to his traumatic experiences in Vietnam and had lost 
memory of some part of his battle experiences. The Veteran 
reported depressive symptoms and being preoccupied with the 
war in Vietnam.  It was noted that the Veteran had been on 
anti-depressant, anti-psychotic, and anxiolytic medications. 

November 2006 to October 2007 VA outpatient treatment records 
reveal that the Veteran and his wife attended couples 
therapy. The Veteran was often in a dysphoric or depressed 
mood and had a blunted or flat affect.  He was consistently 
oriented as to time, place, and person. 

In a November 2007 letter, G. B., Ph.D. stated that he had 
given the Veteran the diagnosis of PTSD and referred him to a 
Vietnam PTSD group, which he had been attending.  It was 
noted that at the time of his initial evaluation, the Veteran 
complained of nightmares, hypervigilance, difficulty 
sleeping, irritability, anger, and an easy startle response.  
G. B. noted that the Veteran was being treated with anti-
depressant and anti-anxiety medications.  
In a February 2008 statement, the Veteran recounted his 
flashback symptoms from PTSD.  He described various stressor 
events in service.

In a February 2008 statement, the Veteran's wife advised that 
he had a hard time remembering things, was extremely moody, 
and lost his temper frequently.  She related that his 
judgment was poor at times and that he mixed up words.  She 
stated that he did not realize or care how he looked, and 
that she often had to remind him to clean up or change 
clothes.  She noted that he got disoriented, upset, and 
confused, and would often start yelling.  He tossed and 
turned in his sleep and would moan and cry out.

On July 2008 VA mental status examination the Veteran 
reported nightmares, hypervigilance, and avoidance.  He did 
not have suicidal or homicidal ideation or a psychosis.  
There were subjective memory complaints but no 
disorganization. 

On November 2009 examination (on behalf of VA), it was noted 
that the Veteran had an intense identification with his 
military persona.  His social interaction was occasionally 
inappropriate (although he had good contact and interaction 
with other people).  He had a group of Vietnam Veteran 
friends from his unit who met once a year.  He had a wide 
interest in activities and was actively involved with his 
family.  He kept quarter horses on his property, and was 
active in VA organizations.  He stated that he thought about 
Vietnam every day although not all thoughts were distressing 
or traumatic.  He reported reoccurring dreams once per week 
where he sweated profusely, kicked and flailed, and 
occasionally hit his wife.  He avoided war news of Iraq and 
Afghanistan.  He had trouble falling or staying asleep, 
waking up every 90 minutes.  He felt irritable on a regular 
basis, became angry easily, had a poor frustration tolerance, 
and had difficulty concentrating.  He was constantly alert 
and unable to relax, checking windows and doors regularly.  
He had a severe startle response triggered by loud and sudden 
noises.  His thought content was dominated by his military 
service but overall was normal.  His communication was 
unimpaired.  He reported no hallucinations, delusions, 
inappropriate behavior, or obsessive or ritualistic behavior 
that interfered with his routine activities.  His thought 
process was normal, insight was fair, and judgment was 
normal.  He was able to distinguish complex or unfamiliar 
decisions.  His impulse control was fair to poor, at times 
marked by angry outbursts.  He had no suicidal or homicidal 
ideation.  His basic activities of daily living and personal 
hygiene were fair.  His activities needed for independent 
living were fair.  His wife had to remind him to wash, bathe, 
and clean at times.  

On mental status examination the Veteran was well groomed, 
made normal eye contact, and had a normal speech pattern.  
His affect was constricted, blunted, and flat.  His mood was 
normal and his concentration satisfactory.  His orientation 
was normal as to time, person, place, and situation, and his 
memory was unimpaired for remote events and dates.  His 
cognition was intact and his general fund of knowledge was 
satisfactory.  Evaluation of his thought processes and 
communication found that he was functioning well on 
examination.  A review of social function revealed he had a 
wide and healthy connection with family and veteran friends.  
He had a stable marriage and good contact with his children, 
grandchildren, and great-grandchildren.  He was pro-actively 
involved in life and had hobbies such as his horses.  The 
examiner noted that based solely on symptoms of PTSD, the 
Veteran had a GAF score of 55 (indicating moderate to serious 
impairment with reduced reliability and productivity).  The 
diagnoses were PTSD, delayed, chronic and major depressive 
disorder, recurrent, chronic, moderate.  

C. Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.

PTSD is rated under Code 9411.  A 70 percent rating is 
warranted where there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130.

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  A score of 41-50 is assigned 
where there are "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-
IV) 47 (4th ed.1994).  A score of 51-60 is appropriate where 
there are "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b). 

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.  

Ratings are assigned according to the manifestation of 
particular symptoms. However, the use of the term "such as" 
in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Court has held that "staged" ratings are appropriate 
for an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Here, the 70 percent 
schedular rating assigned for the Veteran's PTSD encompasses 
the greatest level of disability shown at any time during the 
appeal period, and staged ratings are not warranted.

The Veteran's treatment and examination records show that 
throughout the appeal period his PTSD has been manifested by 
symptoms of nightmares, hypervigilance, difficulty sleeping, 
irritability, anger, flashbacks, avoidance of groups, and 
some suicidal ideation.  These symptoms are all encompassed 
by the criteria for a 70 percent schedular rating for PTSD.  
At no time during the appeal period are the Veteran's 
symptoms of PTSD shown to have been of such severity that 
they met (or more nearly approximated) the criteria for the 
next higher (100 percent) schedular rating. 

Specifically, there is no evidence of persistent delusions or 
hallucinations (on August 2003 VA Mental Health Intake 
Assessment, October 2005 VA examination,  May 2005 VA 
psychiatry note, July 2008 VA mental status examination, and 
November 2009 examinations the Veteran was oriented, did not 
exhibit psychotic features, and did not exhibit delusions or 
hallucinations).  There is no evidence of disorientation as 
to time or place (the Veteran has consistently been alert and 
oriented as to time and place).  

While there is some evidence of suicidal ideation in the past 
(noted on October 2005 VA examination), the Veteran has 
stated that he would never carry out such thoughts.  There is 
no evidence of suicidal ideation on August 2003 VA Mental 
Health Intake Assessment, April 2004 VA psychiatry treatment 
record, May 2005 VA psychiatry note, July 2008 VA mental 
status examination, and November 2009 examination.  
Therefore, there is no evidence of the Veteran being a 
persistent danger of hurting self or others.  

While there is some evidence of occasional inappropriate 
behavior on November 2009 examination, it was not 
characterized as grossly inappropriate and the Veteran had 
some good social interactions.  Notably, on October 2005 VA 
examination, the examiner noted no inappropriate behavior.  
The remaining VA treatment records are silent for any 
indication of grossly inappropriate behavior. 

Significantly, an April 2004 VA treatment record notes that 
the Veteran has a diagnosis of cognitive disorder not 
otherwise specified.  The October 2005 VA examiner also found 
the Veteran had a cognitive disorder not otherwise specified 
and attributed many of the Veteran's cognitive symptoms to 
such disorder, separating them from PTSD that was military 
related.  Specifically the examiner noted that symptoms such 
as decrease in personal hygiene and showering, memory loss, 
mood lability, mixing of words, lack of self-care, 
disorientation (as described by the Veteran's wife), and 
confusion were cognitive in nature and not related to PTSD.  
Accordingly, symptoms such as some impairment in thought 
process and communication and memory loss are not 
attributable to the Veteran's PTSD.  Notably on November 2009 
examination the Veteran's thought process and communication 
were unimpaired, his judgment was normal and his insight was 
fair, he was able to distinguish between complex or 
unfamiliar decisions, and his memory was unimpaired for 
remote events and dates.  

On August 2003 VA Mental Health Intake Assessment the Veteran 
had no impairment in ability to care for himself and his 
hygiene and attire were appropriate.  On December 2003 
examination he was neatly dressed and groomed.  On October 
2005 VA examination he showed some dishevelment, was shown to 
dress and bathe, but occasionally went several days without 
bathing.  The October 2005 VA examiner attributed the 
Veteran's occasional lack of self care to his non-military 
related cognitive disorder (and not his PTSD).  And on 
November 2009 examination the Veteran was well groomed and 
dressed although he reported that his wife had to remind him 
to wash, bathe, and clean at times.  His activities of daily 
living and personal hygiene were fair.    

The Board notes that GAF scores assigned have ranged as low 
as 45 (attributed to PTSD alone) on October 2005 VA 
examination (signifying serious symptoms, such as suicidal 
ideation, severe obsessional rituals, frequent shoplifting, 
e.g.) or a serious impairment in social, occupational, or 
school functioning (e.g., no friends or unable to keep a 
job).  The GAF score is not supported by (and is inconsistent 
with) the findings noted on that examination, i.e., that 
while the Veteran reported suicidal ideation, he had no 
suicidal intent, that there were no obsessional rituals, that 
there was no indication of anti-social activity such as 
shoplifting, and that the Veteran reported other Veteran 
friends.  Consequently, the low GAF scores cannot be found 
dispositive. (Even if taken at face value, however, they do 
not reflect impairment/a disability picture consistent with 
the criteria for a 100 percent schedular rating.).  

In summary, while the evidence shows that the Veteran's PTSD 
causes some social impairment, symptoms shown are not such as 
to result in total social impairment.  He is active in 
veterans' organizations, has been an active participant in a 
Vietnam PTSD group since 2003, has good contact/interaction 
with other people (he has a stable marriage and good contact 
with his children, grandchildren, and great-grandchildren), 
keeps quarter horses, has wide interests and meets Veteran 
friends on a regular basis.  The evidence of record does not 
suggest total social impairment. 

The disability picture presented by the Veteran's PTSD does 
not reflect that the PTSD is manifested by symptoms of such 
gravity as to result in total occupational and social 
impairment.  Accordingly, the Board finds that the criteria 
for a 100 percent schedular rating are not met or 
approximated, and that a schedular rating in excess of 70 
percent for PTSD is not warranted.  

Inasmuch as the Veteran's service connected disabilities have 
been assigned a total disability rating based on individual 
unemployability (TDIU) for the entire appeal period (since 
May 2002) the matter of entitlement to TDIU is moot, and 
whether referral for extraschedular consideration is 
necessary is not raised by the record. 


ORDER

A schedular rating in excess of 70 percent for PTSD is 
denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


